Title: To James Madison from Phinehas Drinkwater and Others, 19 July 1809
From: Drinkwater, Phinehas
To: Madison, James


Christiansand July 19th. 1809.
The Memorial of the undersigned Captains and Supercargoes Citizens of the United States
Respectfully Sheweth
That in the prosecution of our several voyages, undertaken with the sanction of our Government, and consequently (as we are bound to beleive) not only conformably to its laws, but also fair, and legal, as they respect the treaties existing between the United States, and the Court of Denmark—And altho’ we had severally attached to our Ships, all those official documents required by our Laws, and were at the time of our sailing from the United States, issued by the several Collectors, and other equally constituted authorities, for the purpose of proving the national character of our Vessels and Cargoes; That nevertheless we have been (whilst alike unsuspicious of Insult or Injury, and unprepared to resist either) forcibly intercepted in the prosecution of our Voyages, and by the privateers of Norway, acting under Commissions from his Majesty the King of Denmark, and brought into the several ports of this Kingdom to the great injury of the Citizens of the United States, whose property we represent, and in violation of those rights due to Neutrals in general, but more especially to us, whose Government uniformly has respected with the most sacred fidelity the rights of others.
Your Memorialists beg leave to call your Excellency’s attention to the annexed list, by which you will observe, that  Vessels with Cargoes to the Amount of  Dollars exclusive of freight and charges, have been detained here, some nearly three Months, the others less, as will appear from said List, and that several have been condemned under pretexts the most degrading to our National flag and character, and apparently the most destitute either of reason or justice. As individuals we have experienced a degree of incivility the more distressing, as we have seen the Captain of a Vessel, bearing the English flag an avowed enemy of the Country, when captured and brought in here, meet with treatment in every respect different, and even respectful. In some Cases where the most trifling inaccuracy could not be discovered in our Ships papers, we have found them when out of our possession mutilated and defaced. In some instances our people have been tempted with Bribes, and threat[e]ned with punishments to induce their giving false testimony against our property. In those cases which have been adjudicated, all the proceedings are in the Danish Language (with which your Memorialists are unacquainted) and we have been invariably refused, either a copy of those proceedings generally, or even of the particular charges against us, until what they call the trial was over, and the Judgment passed, by which the property of Citizens of the United States was condemned: It is not the least of our present Misfortunes, that in addition to the detention and condemnation of our property, our several crews are thrown upon us for support, without any other provision made for them by this Government, than that of their entering into its Service on board of their National Gun Boats, or privateers, at the same time that our Ships provisions are in almost many cases, and in other altogether exhausted, and the impoverished state of the Country such, that a supply for the approaching winter is at best precarious, if not absolutely unobtainable.
Your Memorialists beg leave to lament that in the Kingdom of Norway the United States have not either a consul, or commercial agent, to whom in circumstances so novel, unprecedented and distressing, we could apply, either for pecuniary aid, advice or protection, and that our distance from Copenhagen is so great, and the communication in consequence of the War with Sweden and England so precarious and uncertain, that Mr. Saabye our Consul at that Court, has it not in his power, even if he were disposed to render us that aid, which we require under these circumstances; and because Mr. Saabye, altho’ well apprised of our situation, has not taken those Steps which were certainly in his power to alleviate them—We have thought it our duty, and for our interest to solicit the friendship and protection of Peter Isaacksen Esquire, of this place, and to which he has generously acceded; in consequence of which we have appointed him, by an Instrument (a Copy of which is annexed) Agent for the United States in this place, until your Excellencys pleasure is known; and we cannot omit this opportunity of reccomending this Gentleman as possessing that Honor, Talent, Integrity and Independence, both of sentiment and fortune, which in a distinguished manner qualifies him for your Excellencys appointment as Consul for the United States in the Kingdom of Norway.
Your Memorialists have further to represent that the apparent breach of hospitality and faith on the part of the Court of Denmark, of which we now complain is assigned by those constituted powers with whom they have had an opportunity of conversing, to circumstances which your Memorialists are fearful are too true, namely, that many of our Citizens have, especially during eighteen months last past, been engaged in a Commerce, violating alike the Laws of the United States, and those of the belligerents, and which has been carried on under false papers procured in England, and under the mask of the American Flag; of the truth of which allegation, your Memorialists have to their sorrow seen one proof in the case of the Ship Romulus of Boston, which was brought into this port, and very properly condemned in last May. It is further alledged, and we think it not improbable, that latterly the English have built their Ships as much as possible to resemble the Americans, and with them have been carrying on an extensive trade especially to Archangel, and the Baltic, under the American Flag, and with American papers of English manufacture: how far these unwarrantable frauds may have been practiced and how they are in future to be prevented, will doubtless engross your Excellency’s attention and the more especially, as this is made a ground of suspicion, operating against All American Vessels, and on the strength of which (we are led to beleive) those condemnations which have taken place here, are almost exclusively founded.
Your Memorialists further represent, that all the Ports from Bayonne to the Weser (as we understand) are in a State of the most rigorous blockade, from which your Memorialists infer, that as the activity of the Privateers here evidently encreases with the growing extent of their depredations on our unprotected property, that a great proportion of those Ships, which were bound for, but cannot enter the Ports of Holland, while seeking for a place of security, and a market in Sweden and the Baltic, will add alarmingly to our unfortunate number, and increase the amount of property here (already much too great, for the faint hopes your Memorialists entertain of its recovery) to a sum not merely affecting the interests of Individuals, but such as will be alarmingly felt in the Treasury of the United States.
Your Memorialists would further represent, that in all the cases of Condemnation which have taken place here, the Captain representing the property has appealed to the High Court of Admiralty at Christianna, and as a strong demonstration of the expectation of the people of Norway, and the disposition of its Government, in all those cases where the Court have declared the property Neutral, the Voyage fair, and the capture of course illegal, and altho’ the injured American has nevertheless been adjudged to pay the Captor from Four hundred to Six hundred rix dollars, for proving his innocence and neutrality, yet the Captors have also appealed to the same high Court, without being compelled by Law to give us bonds for the consequence of such further dentention.
Your Memorialists doubt not, nor can your Excellency doubt after an examination of the accompanied document, that every American Vessel in Norway, together with those who may be expected will share in the same fate, but when the appeals will be ultimately tried, whether in One Month, or in One year, or paradventure the next Century, Your Memorialists have not with all their anxiety to ascertain a fact so much involving their interests, been able to learn.
Finally, Your Memorialists beg leave to assure your Excellency that unwilling to trouble, or alarm our Government, until every means in our power had been tried, which could tend to render this very unpleasant alternative unnecessary, we have applied repeatedly to our Consul at Copenhagen, who answers that he feels for our situation, but could not render us any Assistance, but observed that the higher Courts of Norway, would not fail to do us Justice. To the Laws of Norway we have appealed, but with the hopes alre[a]dy expressed in this Memorial. Thus situated, we forbear to colour a simple representation, of itself so gloomy and degrading, that except in this single instance, will at all apply to the history of the civilized World, to the Citizens of any, free, brave, and Powerful Nation. Strangers therefore in a foreign Country, dispossessed of our property, in the power of a people who have arrested our Vessels and Cargoes, who (if they know) do not appear to respect those salutary Laws recognized for ages, and necessary for the safe and honorable intercourse of mankind, with upwards of Four hundred of our seamen, depending on us for protection and bread, without having the ability to extend to them the one, or procure for them the other—We Supplicate most earnestly and respectfully, your Excellency’s interposition, in such a manner, as your wisdom shall approve; And we do this, with the fullest confidence that such measures as your Excellency may adopt for the recovery of our property, the security of our rights, and the vindication of our National honor, will be as distinguished for their promptitude, firmness and decision, as the treatment of which we complain is remarkable for its Novelty Severity and Injustice.
We beg your Excellency to accept the assurance of our respectful and high consideration
Phinehas Drinkwater[and forty-two others]
